19-23649-rdd       Doc 3769         Filed 09/15/21 Entered 09/15/21 11:59:31                     Main Document
                                                Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)



                  ORDER DENYING EMERGENCY REQUEST
         FOR IMMEDIATE INJUNCTION AND HEARING FOR DUE PROCESS,
         PRODUCTION FOR EVIDENTIARY DOCUMENTS & OTHER RELIEF

         Upon the motion of Ellen Isaacs, appearing pro se (“Ms. Isaacs”) for Emergency Request

for Immediate Injunction and Hearing for Due Process, Production for Evidentiary Documents

& Other Relief [Dkt. No. 3582] (the “Motion”) requesting various forms of relief related to the

continuation of these chapter 11 cases and the hearing on request by the debtors and debtors in

possession herein (the “Debtors”) for confirmation of their amended chapter 11 plan (the

“Plan”), which the Court has also construed as a motion for reconsideration under Fed. R.

Bankr. P. 9023 and/or Fed. R. Bankr. P. 9024 of its confirmation of the Plan, which the Court

confirmed in these cases during its oral bench ruling on September 1, 2021; and the Court having

jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C. §§ 157(a)-(b) and

1334(b) and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717), and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd     Doc 3769     Filed 09/15/21 Entered 09/15/21 11:59:31            Main Document
                                          Pg 2 of 2



C.J.), as a core proceeding under 28 U.S.C. § 157(b); and venue being proper before the Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and upon the Debtors’ objection to the Motion; and

upon the record of the hearing held by the Court on the Motion on September 13, 2021; and,

after due deliberation and including for for the reasons stated by the Court in its bench ruling

confirming the Plan and at the Hearing, the Court having determined that (a) the Motion did not

satisfy the standard for the issuance of a preliminary injunction of the hearing on confirmation of

the Plan in midstream, when the movant had the opportunity to object to confirmation of the Plan

and did not do so, and (b) the Motion does not set forth a basis, either in the form of newly

discovered evidence that could not have been raised in connection with the Debtors’ request for

confirmation of the Plan or on any other grounds for reconsideration or vacatur of the Court’s

grant of confirmation of the Plan; now, therefore, IT IS HEREBY ORDERED THAT:

         1.    The Motion is denied without prejudice to any rights Ms. Isaacs may have under

the Plan with regard to her proof of claim.

         2.    Except as expressly set forth in this Order, nothing contained herein shall be an

admission or waiver of the substantive or procedural rights, remedies, claims, or defenses of, or

otherwise prejudice the rights of any of the parties in these chapter 11 cases, whether at law or

equity, with respect to any rights Ms. Isaacs may have under the Plan with regard to her proof of

claim.

Dated:    September 15, 2021
          White Plains, New York

                                              /s/Robert D. Drain
                                              THE HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                2
